Name: Commission Regulation (EEC) No 2962/84 of 23 October 1984 re-establishing the levying of customs duties on articles of apparel and clothing accessories, falling within subheading 39.07 B V ex d) and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 280/8 Official Journal of the European Communities 24. 10 . 84 COMMISSION REGULATION (EEC) No 2962/84 of 23 October 1984 re-establishing the levying of customs duties on articles of apparel and clothing accessories , falling within subheading 39.07 B V ex d) and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply products into the Community originating in Hong Kong reached that ceiling after being charged there against ; whereas the exchange of information orga ­ nized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 27 October 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products origi ­ nating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products Originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the individual ceiling referred to in Article 1 2 ; whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas, for this purpose, the individual ceiling to be considered shall be, as a general rule, 150 % of the highest maximum amount valid for 1980 ; Whereas, in the case of articles of apparel and clothing accessories falling within subheading 39.07 B V ex d), the individual ceiling is fixed at 4 220 300 ECU ; whereas, on 22 October 1984, imports of these CCT heading No Description 39.07 B V ex d). (NIMEXE code : 39.07-45) Articles of apparel and clothing accessories Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24. 12. 1983, p. 1 .